Exhibit 99.3 Exhibit B to Investment Agreement REGISTRATION RIGHTS AGREEMENT BETWEEN APPLIED MINERALS, INC. AND THE INVESTOR PARTY HERETO DATED JUNE 24 , 2016 1 REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT (this “ Agreement ”) is made and entered into as of June 24, 2016, by and between Applied Minerals, Inc., a Delaware corporation (the “ Company ”), and (“ Investor ” )The Company and the Investor are sometimes referred to herein collectively as the “ Parties ” and each of them individually, as a “ Party ”). WHEREAS, this Agreement is made pursuant to the Investment Agreement, dated as of June 24, 2016, between the Company and the Investor (the “ Investment Agreement ”). NOW, THEREFORE, in consideration of the promises and the mutual covenants and undertakings contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, agree as follows: 1. Definitions .As used in this Agreement, the following terms shall have the following meanings: “ Advice ” shall have the meaning set forth in Section 8(h) . “ Affiliate ” means, with respect to any person, any other person which directly or indirectly controls, is controlled by, or is under common control with, such person. “ Agreement ” shall have the meaning set forth in the Preamble. “ Allowable Grace Period ” shall have the meaning set forth in Section2(e). “ Chosen Courts ” shall have the meaning set forth in Section 8(l) . “ Commission ” means the Securities and Exchange Commission. “ Common Shares ” means shares of the common stock of the Company, par value $0.001 per share, and any securities into which such shares may hereinafter be reclassified. “ Company ” shall have the meaning set forth in the Preamble. “ Effective Date ” means the date that the Registration Statement filed pursuant to Section2(a) is first declared effective by the Commission. “ Effectiveness Period ” shall have the meaning set forth in Section2(b) . “ Event ” shall have the meaning set forth in Section2(c) . “ Event Date ” shall have the meaning set forth in Section2(c) . “ Exchange Act ” means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. “ Filing Deadline ” means, with respect to the Initial Registration Statement required to be filed pursuant to Section2(a) , ninety days after the date hereof. “ Grace Period ” shall have the meaning set forth in Section2(e). “ Indemnified Party ” shall have the meaning set forth in Section7(c) . 2 “ Indemnifying Party ” shall have the meaning set forth in Section7(c) . “ Initial Registration Statement ” means the initial Registration Statement filed pursuant to Section2(a) of this Agreement. “ Investment Agreement ” shall have the meaning set forth in the Recitals. “ Investor ” shall have the meaning set forth in the Preamble. “ Liquidated Damages ” shall have the meaning set forth in Section2(c) . “ Losses ” shall have the meaning set forth in Section7(a) . “ New Registration Statement ” shall have the meaning set forth in Section2(a) . “ Party ” shall have the meaning set forth in the Preamble. “ Person ” means an individual or corporation, partnership, trust, incorporated or unincorporated association, joint venture, limited liability company, joint stock company, government (or an agency or subdivision thereof) or other entity of any kind. “ Principal Market ” means any Trading Market on which the Common Shares are primarily listed on and quoted for trading, if any. “ Proceeding ” means an action, claim, suit, investigation or proceeding (including, without limitation, an investigation or partial proceeding, such as a deposition), whether commenced or threatened. “ Prospectus ” means the prospectus included in a Registration Statement (including, without limitation, a prospectus that includes any information previously omitted from a prospectus filed as part of an effective registration statement in reliance upon Rule 430A promulgated under the Securities Act), as amended or supplemented by any prospectus supplement, with respect to the terms of the offering of any portion of the Registrable Securities covered by a Registration Statement, and all other amendments and supplements to the Prospectus, including post-effective amendments, and all material incorporated by reference or deemed to be incorporated by reference in such Prospectus. “ Registrable Securities ” means all of the (i)the Common Shares, (ii) the Warrant Shares and (iii)any securities issued or issuable upon any stock split, dividend or other distribution, recapitalization or similar event with respect to the foregoing now owned or hereafter acquired by the Investor; provided , that such securities shall cease to be Registrable Securities upon the earliest to occur of the following: (A)sale pursuant to a Registration Statement or Rule 144 under the Securities Act (in which case, only such securities sold shall cease to be a Registrable Securities); or (B)becoming eligible for sale without restriction under Rule 144 by the Investor. “ Registration Statements ” means any one or more registration statements of the Company filed under the Securities Act that covers the resale of any of the Registrable Securities pursuant to the provisions of this Agreement (including without limitation the Initial Registration Statement, the New Registration Statement and any Remainder Registration Statements), amendments and supplements to such Registration Statements, including post-effective amendments, all exhibits and all material incorporated by reference or deemed to be incorporated by reference in such Registration Statements. “ Remainder Registration Statement ” shall have the meaning set forth in Section2(a) . “ Rule 144 ” means Rule 144 promulgated by the Commission pursuant to the Securities Act, as such Rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the Commission having substantially the same effect as such Rule. 3 “ Rule 415 ” means Rule 415 promulgated by the Commission pursuant to the Securities Act, as such Rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the Commission having substantially the same effect as such Rule. “ Rule 424 ” means Rule 424 promulgated by the Commission pursuant to the Securities Act, as such Rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the Commission having substantially the same effect as such Rule. “ SEC Guidance ” means (i)any publicly available written or oral guidance, comments, requirements or requests of the Commission staff and (ii)the Securities Act. “ Securities Act ” means the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder. “ Trading Day ” means (i)a day on which the Common Shares are listed or quoted and traded on its Principal Market (other than the OTC Bulletin Board), or (ii)if the Common Shares are not listed on a Trading Market (other than the OTC Bulletin Board or “pink sheets”), a day on which the Common Shares are traded in the over-the-counter market, as reported by the OTC Bulletin Board, or (iii)if the Common Shares are not quoted on any Trading Market (other than the “pink sheets”), a day on which the Common Shares are quoted in the over-the-counter market as reported in the “pink sheets” by Pink Sheets LLC (or any similar organization or agency succeeding to its functions of reporting prices); provided , that in the event that the Common Shares are not listed or quoted as set forth in (i), (ii)and (iii)hereof, then Trading Day shall mean a day, other than a Saturday or Sunday, on which banks in New York City are open for the general transaction of business “ Trading Market ” means whichever of the New York Stock Exchange, the American Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market, the OTC Bulletin Board or the “pink sheets” on which the Common Shares are listed or quoted for trading on the date in question. “ Warrants ” means the warrants of the Company issued to the Investor to purchase Common Shares. “ Warrant Shares ” means the Common Shares issuable upon exercise of the Warrants (subject to adjustments contained in the Warrants). 2. Registration . (a) On or prior to the Filing Deadline, the Company shall prepare and file with the Commission a Registration Statement covering the resale of all of the Registrable Securities then owned by the Investor for an offering to be made on a continuous basis pursuant to Rule 415 or, if Rule 415 is not available for offers and sales of the Registrable Securities, by such other means of distribution of Registrable Securities as the Investor may reasonably specify (the “ Initial Registration Statement ”). The Initial Registration Statement shall be on Form S-1 and shall contain a “Plan of Distribution” section, which section shall be subject to the review and consent of the Investor. Notwithstanding the registration obligations set forth in this
